Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The closest prior art is Jogo et al. (US 20110245405), cited by applicants. However, Jogo, either alone or in combination with another reference provides insufficient motivation to provide a composition having applicants hydrogenated block copolymer with MFR at 230 degrees centigrade of 1 g/10 min or less and fails to suggest the use of a polyolefin having applicants specific surface area. While Tarutani (US 10,041,191), cited by the examiner discloses a polyethylene encompassed by applicants’ polyolefin, there is insufficient motivation to use it in the composition of Jogo.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
6-8-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765